Citation Nr: 0718377	
Decision Date: 06/19/07    Archive Date: 06/29/07

DOCKET NO.  02-11 278	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Washington, DC



THE ISSUES

1.  Entitlement to service connection for claimed syncope.  

2.  Entitlement to a compensable evaluation for the service-
connected pseudofolliculitis barbae for the period October 
31, 2000 to August 29, 2002.  

3.  Entitlement to an evaluation in excess of 30 percent for 
the service-connected pseudofolliculitis barbae for the 
period beginning August 30, 2002.  



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States





ATTORNEY FOR THE BOARD

G. Jackson, Associate Counsel



INTRODUCTION

The veteran served on active duty from October 1976 to 
October 1996.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2001 rating decision issued by 
the RO.  

The Board remanded the appeal back to the RO in October 2003 
and August 2005 for further development of the record.  



FINDINGS OF FACT

1.  The veteran is shown to have manifested symptoms of 
syncope, including dizziness during service.  

2.  The veteran is not shown to have obviously or manifestly 
suffered from syncope prior to his period of active service.  

3.  The currently demonstrated syncope is shown as likely as 
not to have been first clinically manifested during his 
period of active service.  

4.  For the period October 31, 2000 to August 29, 2002, the 
service-connected pseudofolliculitis barbae is shown to be 
productive of no more than slight, if any, exfoliation, 
exudation or itching, on a nonexposed surface or small area.

5.  For the period beginning August 30, 2002, the service-
connected pseudofolliculitis barbae is shown to be productive 
of no more than 20 to 40 percent of the exposed area 
affected.  



CONCLUSIONS OF LAW

1.  The legal presumption of soundness at enlistment is not 
rebutted by clear and unmistakable evidence showing that 
syncope existed prior to the veteran's entering active 
military service.  38 U.S.C.A. §§ 1110, 1131, 5107, 7104 
(West 2002 & Supp. 2005); 38 C.F.R. §§ 3.303, 3.304, 3.306 
(2006).  

2.  By extending the benefit of the doubt to the veteran, his 
disability manifested by syncope is due to disease or injury 
that was incurred in service.  38 U.S.C.A. §§ 1110, 1112, 
1113, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2006).  

3.  The criteria for the assignment of a compensable rating 
for the service-connected pseudofolliculitis barbae for the 
period October 31, 2000 to August 29, 2002 have not been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107, 7104 (West 2002 & 
Supp. 2005); 38 C.F.R. §§ 3.159, 4.1, 4.40, 4.45, 4.7, 4.118 
including Diagnostic Code 78065201 (2006); 38 C.F.R. § 4.118 
including Diagnostic Code 7806 (2002).  

4.  The criteria for the assignment of an evaluation in 
excess of 30 percent for the service-connected 
pseudofolliculitis barbae for the period beginning August 30, 
2002 have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107, 7104 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.159, 4.1, 
4.40, 4.45, 4.7, 4.118 including Diagnostic Code 78065201 
(2006); 38 C.F.R. § 4.118 including Diagnostic Code 7806 
(2002).  




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS


I.	VA's duties

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107) became law.  The regulations implementing the 
VCAA provisions have since been published.  38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a).  

In this case, the Board finds that all relevant facts have 
been properly developed in regard to the veteran's claim, and 
no further assistance is required in order to comply with 
VA's statutory duty to assist him with the development of 
facts pertinent to his claims.  See 38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  

Specifically, the RO has obtained records of treatment 
reported by the veteran and has afforded him comprehensive VA 
examinations addressing his claimed disorders.  There is no 
indication from the record of additional medical treatment 
for which the RO has not obtained, or made sufficient efforts 
to obtain, corresponding records.

The Board is also satisfied that the RO met VA's duty to 
notify the veteran of the evidence necessary to substantiate 
his claims in March 2002, March 2004, and August 2005 
letters.  By these letters, the RO also notified the veteran 
of exactly which portion of that evidence was to be provided 
by him and which portion VA would attempt to obtain on his 
behalf.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

In these letters, the veteran was also advised to submit 
additional evidence to the RO, and the Board finds that this 
instruction is consistent with the requirement of 38 C.F.R. 
§ 3.159(b)(1) that VA request that a claimant provide any 
evidence in his or her possession that pertains to a claim.

Recently, in Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006), the United States Court of Appeals for the Federal 
Circuit (Federal Circuit) held that while the VCAA notice 
need not be contained in a single communication, post-
decisional documents (e.g., Statements or Supplemental 
Statements of the Case) cannot satisfy the duty to notify.  
The Federal Circuit further held that such notice should be 
sent prior to the appealed rating decision or, if sent after 
the rating decision, before a readjudication of the appeal.  
Id.  

The requirements for adequacy of VCAA notice were further 
clarified by the United States Court of Appeals for Veterans 
Claims (Court) in Mayfield v. Nicholson, 20 Vet.App. 537 
(2006).  In this decision, the Court determined that VCAA 
notification did not require an analysis of the evidence 
already contained in the record and any inadequacies of such 
evidence, as that would constitute a preadjudication 
inconsistent with applicable law.  

Additionally, the Court found that a Supplemental Statement 
of the Case, when issued following a VCAA notification 
letter, satisfied the due process and notification 
requirements for an adjudicative decision as required under 
the Federal Circuit's Mayfield decision.  

Here, the noted VCAA letters were issued subsequent to the 
appealed March 2001 rating decision.  However, the RO 
readjudicated the appeal in various Supplemental Statements 
of the Case, lastly in June 2006. 

The Board is also aware of the considerations of the Court in 
Dingess v. Nicholson, 19 Vet. App. 473 (2006), regarding the 
need for notification that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.  In the June 2006 SSOC, the RO 
notified the veteran of the evidence necessary to establish 
both disability ratings and effective dates in compliance 
with these requirements.  Id.  

Accordingly, the Board finds that no prejudice to the veteran 
will result from an adjudication of his claim in this Board 
decision.  Rather, remanding this case back to the RO for 
further VCAA development would be an essentially redundant 
exercise and would result only in additional delay with no 
benefit to the veteran.  See Bernard v. Brown, 4 Vet. App. 
384, 394 (1993); see also Sabonis v. Brown, 6 Vet. App. 426, 
430 (1994) (remands which would only result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran are to be avoided).  


II.	Service Connection

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time.  If chronicity in service 
is not established, a showing of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b).  

Service connection may also be granted for any disease 
diagnosed after discharge when all of the evidence 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).  

In the case of a preexisting injury or disease, service 
connection may be granted where there is an increase in 
disability during service not due to the natural progression 
of the disease.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.306.  

A review of the service medical records reveals an August 
1976 Report of Medical History completed by the veteran prior 
to enlistment when he reported experiencing dizziness.  The 
examiner noted dizzy spells 3 years in part orthostatic.  

A June 1978 medical record indicated that the veteran 
suffered a concussion after falling on his head and shoulders 
while playing basketball at the Base gym.  An August 1986 
service medical record also revealed that the veteran 
complained of having syncope while playing basketball.  He 
reported having had 3 episodes of syncope over the last 3 
years.  The assessment was that of syncope.  However, the 
results of an October 1986 electroencephalogram (EEG) were 
normal.  

Subsequent to service, a January 1999 VA treatment record 
revealed no significant cardiac abnormality to explain the 
veteran's possible syncopal episode.  

During a January 2001 VA examination, the veteran reported a 
history of syncope, described as lightheadedness on standing.  
The examiner noted that the veteran had been diagnosed with 
micturition syncope.  The veteran reported having had four 
episodes of micturition syncope and passing out in the last 
year.  However, on one occasion, he caught himself in time 
and did not pass out.  

During a February 2002 VA neurological examination, the 
veteran reported having his first episode of lightheadedness 
and syncope in 1977 while playing basketball.  He reported 
falling and injuring his head and being unconscious for 15-20 
minutes.  He was diagnosed with exertional syncope and 
concussion.  

He reported subsequent episodes of exertional syncope with 
dimming vision, but no loss of consciousness, all while 
playing sports.  He reported having further episodes of 
syncope after his discharge from service, related to standing 
too quickly from a seated or crouching position and after 
urinating.  

The veteran was diagnosed with syncope with several different 
etiologies.  However the examiner concluded that there was 
nothing to suggest that his episodes of syncope during 
military service caused or exacerbated his later episodes of 
micturition syncope or drug-associated syncope.  

During a May 2004 VA neurological examination, the veteran 
reported a history of syncope which occurred on standing too 
quickly after lying for a long period of time, micturition or 
eating pork.  The syncope lasted for 10-15 seconds, and he 
had several episodes of blackout.  

The examiner diagnosed the veteran with syncope or near 
syncope event, possibly vasovagal or cardiac in etiology.  
The examiner noted the symptoms were atypical for a seizure.  
There was no evidence of a focal neurological disorder; 
increased intracranial pressure; or a dysfunction of 
autonomic nerve system.  The examiner was not sure if the 
syncope was related to service.  

The results of a May 2004 EEG were normal.  There were no 
definite focal or epileptiform abnormalities.  However, the 
absence of such did not exclude a diagnosis of seizures.  

During an October 2004 VA examination, the veteran related 
the history of his syncope.  The examiner noted that the 
syncope was less frequent now as compared to years ago, and 
the veteran could not recall the frequency of syncope 
incidents in the past 6 months.  

The only noted triggering factor for the syncope was the 
"valsavar maeunover."  EEG and MRI results were within 
normal limits.  The veteran was diagnosed with syncope, 
vasovagal phenomena.  The examiner opined that the condition 
was probably less likely related to service.  

In August 2005, the Board remanded the case back to the RO to 
afford the veteran a VA examination that offered an opinion 
as to whether syncope had preexisted service, and if so, 
whether it was aggravated beyond its natural progress.  

During a December 2005 VA examination, the examiner stated 
that it was not clear if the reported syncope in the past was 
merely an exaggerated or dysfunctional vasovagal reflex or 
not.  The examiner noted that EEG results were normal and 
concluded that the diagnosis from the October 2004 
examination remained unchanged.  

In a January 2006 addendum, the VA examiner indicated that 
the claims file had been reviewed and again concluded that 
the diagnosis from the October 2004 examination remained 
unchanged.  

In January 2007, the Board requested a VA medical expert 
opinion to determine (1) if the veteran currently experienced 
syncope as a manifestation of a clinically-identifiable 
chronic disease entity or did it represent a symptom of 
unexplained cause; (2) what was the likelihood that the 
claimed syncope had its clinical onset during the veteran's 
period of active service; and (3) if the claimed syncope was 
present prior to military service, what was the likelihood 
that it underwent an increase in severity beyond natural 
progression during the period of active duty.  

The VA medical expert responded that the veteran currently 
experienced syncope as a manifestation of chronic disease 
entity, namely vasovagal syncope and micturation syncope.  

The expert reviewed the veteran's enlistment physical and 
noted that he was found fit for duty.  The expert noted that 
the record indicated the veteran had reported dizziness prior 
to service, but observed it did not specify syncope.  
Further, the expert observed the medical record during 
service indicated the veteran had episodes of syncope and 
opined that it was "at least as likely as not that these 
episodes occurred during service."  

Finally, the medical expert stated that the veteran 
experienced episodes of dizziness prior to service, so the 
episodes of claimed syncope during service would be a natural 
progression of the condition.  However, active duty did not 
cause progression of the condition.  

In Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004), 
the U.S. Court of Appeals for the Federal Circuit held that 
to rebut the presumption of soundness in the case of a 
wartime veteran, the evidence must clearly and unmistakably 
show not only that the disorder at issue pre-existed entry 
into service, but that the disorder did not undergo 
aggravation in or as a result of service.  

As described, in an August 1976 pre-Enlistment examination, 
the examiner noted symptoms that could be associated with 
syncope.  However, as the medical expert stated, the 
Enlistment examination did not specify syncope.  

In addition, in responding to the January 2007 Board request, 
a VA medical expert found that the veteran's syncope at least 
as likely as not occurred during service.  

As such, the Board finds no obvious or manifest basis for 
concluding that syncope clearly and unmistakably existed 
prior to service.  Accordingly, the presumption of soundness 
in this case has not been rebutted, and the Board finds that 
the evidentiary record shows that syncope was first 
clinically demonstrated during the veteran's period of active 
service.  

As such, the evidence shows that the currently demonstrated 
syncope had its clinical onset during the veteran's period of 
active service.  Accordingly, service connection for syncope 
is warranted.  See 38 C.F.R. § 3.303(d).  


III.	Increased ratings

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities.  Ratings 
are based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

In cases where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  

However, in cases in which a claim for a higher initial 
evaluation stems from an initial grant of service connection 
for the disability at issue, as here, multiple ("staged") 
ratings may be assigned for different periods of time during 
the pendency of the appeal. See generally Fenderson v. West, 
12 Vet. App. 119 (1999).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  See 38 C.F.R. § 4.7.  

The veteran's pseudofolliculitis barbae is evaluated under 
38 C.F.R. § 4.118, Diagnostic Code 7806.  During the pendency 
of this appeal, the criteria for evaluating skin disorders, 
including eczema, have been substantially revised.  

Under the prior criteria of 38 C.F.R. § 4.118, Diagnostic 
Code 7806 (2002), addressing eczema of the skin, a non-
compensable evaluation was assigned for eczema with slight, 
if any, exfoliation, exudation or itching, on a nonexposed 
surface or small area.  A 10 percent evaluation was assigned 
for eczema with exfoliation, exudation or itching, if 
involving an exposed surface or extensive area.  

A 30 percent evaluation was assigned for eczema with 
exudation or itching constant, extensive lesions, or marked 
disfigurement.  A 50 percent evaluation was assigned for 
eczema with ulceration or extensive exfoliation or crusting, 
and systemic or nervous manifestations or exceptionally 
repugnant.  

Under the revised provisions of 38 C.F.R. § 4.118, Diagnostic 
Code 7806 (2006), a non-compensable evaluation is assigned 
for eczema or dermatitis covering less than 5 percent of the 
entire body or less than 5 percent of exposed areas affected, 
and; no more than topical therapy required during the past 
12-month period.  

A 10 percent evaluation is assigned for eczema or dermatitis 
covering at least 5 percent, but less than 20 percent, of the 
entire body, or at least 5 percent, but less than 20 percent, 
of exposed areas affected, or; intermittent systemic therapy 
such as corticosteroids or other immunosuppressive drugs 
required for total duration of less than six weeks during the 
past 12-month period.  

A 30 percent evaluation is assigned for eczema or dermatitis 
covering 20 to 40 percent of the entire body or 20 to 40 
percent of exposed areas affected, or; systemic therapy such 
as corticosteroids or other immunosuppressive drugs required 
for a total duration of six weeks or more, but not 
constantly, during the past 12-month period.  

A 60 percent evaluation is assigned for eczema or dermatitis 
covering more than 40 percent of the entire body or more than 
40 percent of exposed areas affected, or; constant or near-
constant systemic therapy such as corticosteroids or other 
immunosuppressive drugs required during the past 12-month 
period.  

Alternatively, eczema may be evaluated as disfigurement of 
the head, face, or neck (Diagnostic Code 7800) or (Diagnostic 
Codes 7801-7805), depending upon the predominant disability.

In the present case, the RO initially granted service 
connection for pseudofolliculitis barbae in a March 2001 
rating decision.  A noncompensable evaluation was assigned 
effective in October 2000, under the old provisions of 
Diagnostic Code 7806.  

In a June 2006 rating decision, the RO increased the 
evaluation for the pseudofolliculitis barbae to 30 percent 
effective on August 30, 2002, under the revised provisions of 
Diagnostic Code 7806.  This 30 percent evaluation has 
remained in effect since that time.  


A.  The period October 31, 2000 to August 29, 2002

During a January 2001 VA examination, the veteran stated that 
his skin was smooth until he was required to shave.  
Subsequently he had bumps in the beard area.  He was allowed 
to use clippers to shave instead of a razor.  He was also 
supplied with a special soap to use for the beard area.  He 
continued to use clippers because if he shaved with a razor 
his skin would become irritated.  

On examination, the veteran wore a short-clipped beard with 
no active lesions or pseudofolliculitis barbae.  The skin of 
the beard area was slightly hyperpigmented.  The veteran was 
diagnosed with pseudofolliculitis barbae, controlled by 
clipping with some post-inflammatory hyperpigmentation.  
However, no active lesions were noted.  

During a February 2002 VA examination, the veteran reported 
that he was still not able to shave using a razor.  He had to 
use clippers and still could not get a close shave.  If he 
tried to use a razor, he would develop lesions of 
pseudofolliculitis barbae and his skin would burn and become 
sore.  

On examination, he was not close shaved.  He was wearing a 
very short trimmed beard.  There were no papules of 
pseudofolliculitis barbae present.  His diagnosed 
pseudofolliculitis barbae was confirmed and noted to be under 
good control with shaving techniques.  

The Board has applied the noted criteria to the case at hand.  
Given the examination findings, the Board finds, for the 
period October 31, 2000 to August 29, 2002, that the service-
connected pseudofolliculitis barbae is productive of no more 
than slight, if any, exfoliation, exudation or itching, on a 
nonexposed surface or small area as contemplated by a 
noncompensable evaluation under the old provisions of 
Diagnostic Code 7806.  

As the veteran was not shown to have exfoliation, exudation 
or itching involving an exposed surface or extensive area, a 
compensable evaluation under the old provisions is not 
warranted.  

The Board is aware that the criteria for evaluating skin 
disorders were revised during the pendency of this appeal.  
However, VA's General Counsel, in a precedent opinion, has 
held that when a new regulation is issued while a claim is 
pending before VA, unless clearly specified otherwise, VA 
must apply the new provision to the claim from the effective 
date of the change as long as the application would not 
produce retroactive effects.  VAOPGCPREC 7-03; 69 Fed. Reg. 
25179 (2003).  

The amended versions may only be applied as of their 
effective date and, before that time, only the former version 
of the regulation may be applied.  VAOPGCPREC 3-00; 65 Fed. 
Reg. 33422 (2000); see also Kuzma v. Principi, 341 F.3d 1327 
(Fed. Cir. 2003).  Thus a compensable evaluation is not 
warranted under the revised provisions for the period October 
31, 2000 to August 29, 2002.  


B.  The period beginning on August 30, 2002

During a May 2004 VA examination, the veteran reported that 
he developed pseudofolliculitis barbae during service as a 
result of being required to shave.  He stated that razors 
irritated his skin.  The skin underneath his chin became 
darker.  He could not use a razor, but instead had to use 
clippers.  In order to keep the folliculitis under good 
control, he could not close shave.  

On examination, the skin was within normal limits.  There 
were no lesions of pseudofolliculitis barbae present.  The 
examiner noted that the veteran was not close shaven.  The 
veteran's diagnosed pseudofolliculitis barbae was confirmed 
and described as controlled with not shaving.  

During a December 2005 VA examination, the veteran's history 
of pseudofolliculitis was recorded.  On examination the skin 
on his face showed prominent pigmented lesions over the 
cheeks and some on the nose.  He had a stubble type beard.  A 
3 mm raised nodular lesion was noted on the left side of the 
chin.  

On the base of the neck was a filiform skin type tag.  The 
rest of the beard area appeared within normal limits.  There 
was no evidence of exfoliation, crusting, exudation or 
itching.  There was no evidence of extension or systemic or 
nervous manifestations resulting from a skin condition.  The 
examiner commented that the lesions were on the exposed part 
of the face.  The veteran's treatment was to avoid shaving.  
He did not use cortisone or other immunosuppressive drugs.  

The examiner commented that the condition covered a third of 
the veteran's face in an exposed area.  The veteran's 
diagnosed pseudofolliculitis barbae was confirmed.  Skin 
tags, papule and dermatosis papulosa nigra were prominent on 
his face.  The examiner noted the growths on the veteran's 
face could be excised; however, there was a risk of scarring.  

The Board has applied the noted criteria to the case at hand.  
Taking into account the December 2005 examination findings, 
the Board finds for the period beginning August 30, 2002, 
that the service-connected pseudofolliculitis barbae is 
productive of no more than 20 to 40 percent of the exposed 
area affected as contemplated by a 30 percent evaluation 
under the revised provisions of Diagnostic Code 7806.  

As the service-connected pseudofolliculitis barbae does not 
cover more than 40 percent of the exposed area nor has the 
veteran required constant or near-constant systemic therapy 
such as corticosteroids or other immunosuppressive drugs 
during the past year, an evaluation in excess of 30 percent 
is not warranted.  

As the veteran is not shown to have disfigurement of the 
head, face, or neck with visible or palpable tissue loss and 
gross distortion or asymmetry of two features or paired sets 
of features or five characteristics of disfigurement, an 
evaluation in excess of 30 percent is not warranted under any 
other applicable provision.  38 C.F.R. § 4.118, Diagnostic 
Code 7800.  



ORDER

Service connection for a disability manifested by syncope is 
granted.  

An increased compensable evaluation for the service-connected 
pseudofolliculitis barbae for the period October 31, 2000 to 
August 29, 2002 is denied.  

An increased evaluation in excess of 30 percent for the 
service-connected pseudofolliculitis barbae for the period 
beginning August 30, 2002 is denied.  


____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


